Little, J.
This court having, at the last term, in this identical case, and upon substantially the same state of facts as that set forth in the present record, adjudicated that there was “no proof of the corpus delicti, and no evidence connecting the accused with the perpetration of the offense alleged to have been committed,” it follows as a necessary conclusion that the second verdict of guilty, which is now under review, was contrary to law and evidence, and ought to be set aside.

Judgment reversed.


All the Justices concurring.